ON REHEARING
PER CURIAM. *
Rehearing granted in part. On October 21, 1997, this court reversed the hearing officer’s declaration that La.R.S. 23:1201.4 was unconstitutional and remanded the case to the Office of Workers’ Compensation Administration for further proceedings. Upon further review of the procedural posture of the case sub judice, we find that the hearing officer decided the merits of the case independent of its finding of unconstitutionality. The hearing officer has already determined that the claimant failed to carry his burden of proof, and no issue is presented to the hearing officer for adjudication on remand. Therefore, we remand this case to the Fourth Circuit Court of Appeal for appeal of the non-constitutional issues raised by the parties. In all other respects, rehearing is denied.

 Lemmon, J., not on panel. Rule IV, Part 2, Sec. 3.